DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The objection to the title is withdrawn in view of applicants’ submission of a replacement title.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-3 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over a publication to Stenzenberger, et al. entitled “Growth and characterization of 200 mm SI GaAs crystals grown by the VGF method,” J. Cryst. Growth, Vol. 250, pp. 57-61 (2003) (hereinafter “Stenzenberger”) in view of Japanese Patent Appl. Publ. No. JP 11-204471 to Akiyama, et al. (“Akiyama”) and further in view of U.S. Patent Appl. Publ. No. 2008/0292877 to Horie, et al. (“Horie”), U.S. Patent No. 6,230,720 to Yalamanchili, et al. (“Yalamanchili”), and U.S. Patent Appl. Publ. No. 2005/0139231 to Abadie, et al. (“Abadie”) and still further in view of a publication to Wolke, et al. entitled “Marangoni wafer drying avoids disadvantages,” Solid State Technology, Vol. 39, pp. 87-90 (1986) (“Wolke”). 
Regarding claim 1, Stenzenberger teaches a gallium arsenide substrate which exhibits at least one surface (see, e.g., Figs. 1-6, Section 2 on Crystal growth, and Section 3 on Bulk Characterization which teach a GaAs substrate manufactured by the vertical gradient freeze (VGF) method having at least one surface and a diameter of up to 200 mm).  
Stenzenberger does not explicitly teach that the surface of the GaAs substrate has at least one surface having a surface oxide layer which has, according to an ellipsometric lateral substrate mapping with an optical surface analyzer, a variation of a laterally resolved background-corrected measurement signal whose distribution percentile of 1% normalized to a substrate average of a phase shift signal is greater than -0.005, as determined by an ellipsometric lateral substrate mapping with an optical surface analyzer.  However, the combination of Akiyama, Horie, Yalamanchili, Abadie, and Wolke teach a method for producing a surface-treated GaAs substrate having a surface oxide layer which is substantially the same as the process used to produce the GaAs substrate recited in claim 1 and disclosed in the instant application.  In particular, Akiyama teaches a process for producing a surface-treated gallium arsenide substrate (see, e.g., the Abstract, Figs. 1-2, and entire reference) comprised of at least the steps of:  
a) oxidation treatment of at least one surface of a gallium arsenide substrate in dry condition by means of UV radiation and/or ozone gas (see, e.g., ¶¶[0014]-[0025] which teach oxidizing the surface of a GaAs substrate using UV radiation);
b) contacting the at least one surface of the gallium arsenide substrate with at least one liquid medium (see, e.g., ¶¶[0026]-[0029] which teach performing alkali-cleaning and water rinsing steps on the GaAs substrate); and 
e) drying of the gallium arsenide substrate (see, e.g., ¶¶[0026]-[0029] which teach drying the GaAs substrate after the cleaning and rinsing steps).
Akiyama does not explicitly teach the steps of (c) contacting the surface of the gallium arsenide substrate with an acidic aqueous solution comprising ozone as an oxidizing agent or a step (d) of contacting the surface of the gallium arsenide substrate with water as disclosed in the instant application.  However, in ¶[0026] Akiyama teaches that additional organic-solvent-cleaning steps can be added as needed.  Furthermore, in Fig. 3 and ¶¶[0055]-[0056] Horie teaches that step b) further comprises the following steps:
c) contacting the at least one surface of the gallium arsenide substrate with acidic aqueous solution (see, e.g., Fig. 3 and ¶¶[0055]-[0056] which teaches that after immersion in an alkaline solution in step (S31) and rinsing with water in step (S32), the GaAs substrate may be immersed in an acidic aqueous solution such as one comprised of HCl in step (S33)); and
d) contacting the at least one surface of the gallium arsenide substrate with water (see, e.g., Fig. 3 and ¶¶[0055]-[0056] which teaches that after immersion in an aqueous acidic solution in step (S33), the GaAs substrate is rinsed with water in step (S34)).  
Thus, based on the teachings of Horie an ordinary artisan would readily recognize that additional cleaning steps that involve immersion in an acidic solution and rinsing with water may be performed after the alkali-cleaning and water rinsing step of Akiyama with the motivation for doing so being to more effectively remove foreign particle and organic contaminants from the surface of the GaAs substrate.  
(c) comprises ozone as an oxidizing agent.  However, in ¶[0023], Fig. 8, and ¶[0065] as well as elsewhere throughout the entire reference Horie teaches that the acidic solution may be mixed with hydrogen peroxide in order to produce less haze and reduce the number of precipitate particles on the surface.  Then in Fig. 1 and col. 3, l. 46 to col. 11, l. 7 Yalamanchili teaches an analogous method for cleaning semiconductor wafers which includes alkaline cleaning and acid cleaning steps.  In col. 8, l. 48 to col. 9, l. 30 Yalamanchili specifically teaches that the acidic cleaning process may include an acid such as HCl mixed with an oxidizing agent in the form of hydrogen peroxide and/or ozone added to remove organics.  Then in Fig. 1, ¶¶[0030]-[0080], and ¶¶[0094]-[0119] as well as elsewhere throughout the entire reference Abadie teaches yet another method for cleaning the surface of a substrate comprised of a compound semiconductor such as GaAs.  In ¶¶[0031]-[0040] Abadie specifically teaches a cleaning process which involves rinsing the surface in an acidified HCl solution of deionized water with a pH of 5 or less that contains an oxidizing agent such as ozone in a concentration falling within the overlapping range of 3 to 15 ppm.  As explained in ¶[0048] of Abadie the additional acid rinsing operation fundamentally improves the efficiency of the cleaning process.  Furthermore, the presence of an oxidizing agent such as ozone will necessarily produce or, alternatively, would be reasonably expected to produce a surface oxide layer on the GaAs substrate.  Thus, in view of the teachings of Yalamanchili and Abadie an ordinary artisan would readily recognize that ozone may be substituted for or used in combination with the hydrogen peroxide added to the acidic solution in the method of Horie at a concentration in the range of 10 to 100 ppm with the motivation for doing so being to See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  It therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal ozone concentration necessary for rinsing in the acidic aqueous solution utilized in the method of Akiyama, Horie, and Yalamanchili with the motivation for doing so being to produce the desired level of surface cleanliness and/or surface oxidation.  
Akiyama, Horie, Yalamanchili, and Abadie do not explicitly teach that drying is achieved by Marangoni drying of the gallium arsenide substrate. However, in Figs. 1-2 and pp. 87-88 Wolke teaches the use of the Marangoni principle to effectively dry the surfaces of semiconductor wafers that have been immersed in water by using an isopropyl alcohol (IPA) and nitrogen atmosphere.  The presence of water soluble materials such as IPA in the atmosphere creates a higher concentration of the solvent in the meniscus (see Fig. 1, point A) which causes water in the meniscus to be pulled down as the wafer is lifted from the bath, leaving a completely dry surface on both hydrophilic and hydrophobic wafer surfaces.  Thus, based on the teachings of Wolke an ordinary artisan would be motivated to utilize the Marangoni principle to dry the GaAs substrates having a surface oxide layer produced according to the method of Akiyama, Horie, Yalamanchili, and Abadie in order to more effectively dry the surface after the UV oxidation and alkaline cleaning steps.  In this case the use of the Marangoni drying process would involve nothing more than the use of a known technique for its intended does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, an oxidized GaAs substrate with a laterally resolved background-corrected measurement signal whose distribution percentile of 1% normalized to a substrate average of a phase shift signal is greater than -0.0065, if not clearly envisaged, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).  
Regarding claim 2, Stenzenberger teaches a GaAs substrate wherein the diameter is at least 100 mm and at most 200 mm (see, e.g., Figs. 1-6, Section 2 on Crystal 
Regarding claim 3, Stenzenberger teaches a GaAs substrate wherein the diameter is at least 150 mm and at most 200 mm (see, e.g., Figs. 1-6, Section 2 on Crystal growth, and Section 3 on Bulk Characterization which teach a GaAs substrate manufactured by the vertical gradient freeze (VGF) method having at least one surface and a diameter of up to 200 mm).   
Regarding claim 7, Stenzenberger, Akiyama, Horie, Yalamanchili, Abadie, and Wolke do not explicitly teach that the at least one surface within 6 months after the production exhibits a substantially not deteriorating variation of the laterally resolved background-corrected measurement signal in ellipsometric lateral substrate mapping with an optical surface analyzer.  However, as explained supra with respect to the rejection of claim 1, the surface of the GaAs substrate produced according to the method of Stenzenberger, Akiyama, Horie, Yalamanchili, Abadie, and Wolke necessarily exhibits or, alternatively, would be reasonably expected to exhibit, within 6 months after production, a substantially not deteriorating variation of the laterally resolved background-corrected measurement signal in ellipsometric lateral substrate mapping with an optical surface analyzer as recited in claim 7.  It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages.  Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, a GaAs substrate which exhibits, within 6 months after production, a substantially not See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).  

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stenzenberger in view of Akiyama, Horie, Yalamanchili, and Abadie and further in view of Wolke and still further in view of U.S. Patent Appl. Publ. No. 2002/0102819 to Tamura, et al. (“Tamura”). 
Regarding claim 5, Stenzenberger, Akiyama, Horie, Yalamanchili, Abadie, and Wolke do not explicitly teach that the GaAs substrate has a thickness of not greater than approximately 600 m.  However, in Figs. 11A-D and the Sixth Embodiment at ¶¶[0130]-[0136] Tamura teaches an embodiment in which a GaAs wafer (5) having a thickness of approximately 300 m is utilized as a substrate for GaN epitaxial growth.  Thus, in view of the teachings of Tamura an ordinary artisan would readily recognize the desirability of cutting or slicing GaAs substrates from the single crystal ingot of Stenzenberger which have a thickness of not greater than 600 m with the motivation for doing so being to produce a GaAs substrate suitable for the growth of epitaxial thin films thereupon.  

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stenzenberger in view of Akiyama, Horie, Yalamanchili, and Abadie, and further in view of Wolke and still further in view of U.S. Patent Appl. Publ. No. 2004/0242001 to Toba, et al. (“Toba”). 
Regarding claim 6, Stenzenberger, Akiyama, Horie, Yalamanchili, Abadie, and Wolke, do not explicitly teach that the GaAs substrate has a thickness of not less than approximately 800 m.  However, in Fig. 10 and Example 1 at ¶¶[0041]-[0043] Toba teaches an embodiment in which a GaAs wafer (10) having a thickness of 800 m is sliced from a GaAs ingot and then polished in order to form one or more light emitting diodes (LED) thereupon.  Thus, in view of the teachings of Toba an ordinary artisan would readily recognize the desirability of cutting or slicing GaAs substrates from the single crystal ingot of Stenzenberger which have a thickness of not less than 800 m with the motivation for doing so being to produce a GaAs substrate suitable for the growth of epitaxial thin films thereupon.  

Response to Arguments
Applicants’ arguments filed January 19, 2021, have been considered, but are not persuasive.  
Applicants argue that amended claim 1 of the instant application should be allowed because it recites properties possessed by the product of Example 2 in the specification which was produced using the allowed method in claim 1 of U.S. Patent No. 10,460,924.  See applicants’ 1/19/2021 reply, pp. 5-7.  Applicants’ argument is noted, but remains unpersuasive as the scope of claim 1 is not fully commensurate with the embodiment disclosed in Example 2 of the instant application.  In particular, claim 1 merely recites a “gallium arsenide substrate which exhibits at least one surface having a surface oxide entire surface of the substrate, and does not specify the diameter of the GaAs substrate.  Example 2 in at least Figs. 2 & 5-8, and ¶¶[0153]-[0156] of the specification is performed on a GaAs substrate having a diameter of 150 mm, the oxide is a GaAs oxide, and the measured surface homogeneity extends laterally over the entire planar 2D surface of the 150-mm-diameter GaAs wafer.  Since claim 1 of the instant application does not explicitly recite any of these features, applicants’ arguments regarding the method of manufacturing the GaAs substrate are not commensurate with the scope of the product recited in claim 1.  In this regard, a person of ordinary skill in the art would expect the 200-mm-diameter polished GaAs wafers disclosed by Stenzenberger to possess a native GaAs surface oxide layer due to exposure to oxygen in the ambient.  Furthermore, at least any one specific area on the surface of the GaAs oxide present on the polished GaAs substrate of Stenzenberger (e.g., an arbitrary area as small as 1 by 1 m or even smaller) would inherently possess a background–corrected measurement signal whose distribution percentile of 1% normalized to a substrate average of a phase shift signal is greater than -0.005 as determined by an ellipsometric lateral substrate mapping with an optical surface analyzer as claimed.  Similarly, the GaAs substrate having a GaAs surface oxide layer which has been cleaned, oxidized, and processed according to the method taught by the combination of Akiyama, Horie, 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714